Name: 94/219/EC: Council Decision of 19 April 1994 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  Europe;  regions and regional policy;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1994-04-28

 Avis juridique important|31994D021994/219/EC: Council Decision of 19 April 1994 appointing an alternate member of the Committee of the Regions Official Journal L 107 , 28/04/1994 P. 0060 - 0060 Finnish special edition: Chapter 1 Volume 3 P. 0132 Swedish special edition: Chapter 1 Volume 3 P. 0132 COUNCIL DECISION of 19 April 1994 appointing an alternate member of the Committee of the Regions (94/219/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat of alternate member on the Committee has become vacant following the resignation of Mr Heinz Fromm, which was brought to the Council's attention on 28 March 1994; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Matthias Kurth is hereby appointed an alternate member of the Committee of the Regions in place of Mr Heinz Fromm for the remainder of the latter's term of office, which expires on 25 January 1998. Done at Luxembourg, 19 April 1994. For the Council The President Th. PANGALOS (1) OJ No L 31, 4. 2. 1994, p. 29.